UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6041



CLARENCE A. MOYLER,

                                           Petitioner - Appellant,

          versus


FRED W. GREENE, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-98-234)


Submitted:   May 28, 1999                  Decided:   June 24, 1999


Before MURNAGHAN, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clarence A. Moyler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clarence A. Moyler seeks to appeal the district court’s order

dismissing as untimely his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999).    We have reviewed the record and the

district court’s opinion and find no reversible error.     We note

that the earliest date on which we can consider Moyler’s § 2254

petition to have been properly filed is February 2, 1998, the date

he signed it, because that is the earliest date on which he could

have delivered it to prison officials for mailing.   See generally

Houston v. Lack, 487 U.S. 266 (1988).    Nevertheless, it was not

filed within the one-year limitations period prescribed by 28

U.S.C.A. § 2244(d) (West Supp. 1999).      Even giving Moyler the

benefit of every doubt after reviewing his often contradictory

pleadings, we conclude that the one-year limitations period expired

no later than October 2, 1997, well before he attempted to file any

challenge to his conviction in federal court. Accordingly, we deny

Moyler’s motion for a certificate of appealability and dismiss the

appeal substantially on the reasoning of the district court.   See

Moyler v. Greene, No. CA-98-234 (E.D. Va. Dec. 7, 1998).*       We



     *
       Although the district court’s order is marked as “filed” on
December 4, 1998, the district court’s records show that it was
entered on the docket sheet on December 7, 1998.       Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).

                                2
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                3